WIDENER, Circuit Judge,
dissenting:
I respectfully dissent. I believe that there is no case or controversy and that we are without subject matter jurisdiction to decide the merits.
The majority’s reliance upon Harris v. Bailey, 675 F.2d 614 (4th Cir.1982), I suggest, is misplaced.1 The plaintiff in Harris filed her § 1983 action before her state garnishment proceeding was decided. 675 F.2d at 616. Traditional doctrines of mootness were held to be applicable because *1200there was at least an actual controversy existing regarding the accounts which had been garnished at the time the federal case was filed. Here all three of the state garnishment proceedings were concluded in the plaintiffs’ favor before this § 1983 action was filed. Plaintiff Esther Reigh’s account was held exempt from attachment by a state court ruling on July 29, 1982. Plaintiffs Ivery Mae Simpkins and David Simpkins received a state court ruling exempting their account on December 6, 1982. Plaintiff Lenora C. Dannied received a state court order exempting her account on December 29, 1982. This suit was filed in the district court on January 24, 1983. Thus no controversy existed when the federal suit was filed. All that was present was the fear of future controversy.
I think City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983) requires the dismissal of this action on the ground that no case or controversy exists. In Lyons the plaintiff sought an injunction2 against the City barring the use of choke-holds by police officers. Lyons had been the victim of such control hold procedures in the past and argued that he could again be the subject of such a procedure in the future absent judicial relief. While the Court did not find Lyons’ claim moot it found that the complaint did not allege a case or controversy to satisfy the threshold requirements of Article III of the Constitution. Relying upon the language of O’Shea v. Littleton, 414 U.S. 488, 495-96, 94 S.Ct. 669, 676, 38 L.Ed.2d 674 (1974) the Court said “[p]ast exposure to illegal conduct does not in itself show a present case or controversy regarding injunctive relief ... if unaccompanied by any continuing, present adverse effects.” ‘ Lyons, supra 461 U.S. at 102, 103 S.Ct. at 1665.
Plaintiffs here sought to have the state post-judgment attachment procedure declared unconstitutional and its enforcement enjoined. They have alleged no more than Lyons did, that is that they were exposed to illegal conduct in the past. Their belief that their bank accounts may again be attached does not create a case or controversy that must be present to invoke federal court jurisdiction. Lyons, supra at 104, 103 S.Ct. at 1666.
I would therefore vacate the judgment below and remand with instructions that the district court dismiss the action for want of a case or controversy under Article III of the Constitution.

. As I indicate, Harris is distinguishable from our case on its facts. If the majority feels it is not, however, then we should simply decline to follow the 1982 circuit precedent in favor of the 1983 Supreme Court precedent.


. Lyons also sought damages against the City of Los Angeles for past use of the procedure. The Court’s opinion does not effect that portion of Lyons’ claim.